ALMOND, Senior Judge,
dissenting, with whom BALDWIN, Judge, joins.
I would affirm the decision of the Trademark Trial and Appeal Board.
With respect to the slogan portion of the mark, it is pertinent to point out that the printing business to which the service mark is applicable is a photolithographic printing service. Furthermore, that the service to be rendered under the mark is a high speed one is obvious from the record. In view of these facts and the common usage of the word “minute” to connote a period of time of brief span, I regard the slogan as being a phrase, albeit a catchy one, that is descriptive of the service to be rendered.
That such a phrase might be applicable to other high speed reproduction services is stressed by the majority. I personally doubt that rapid photo print and type setting services would ever advertise that they could “print it in a minute.” Nevertheless, that the slogan is applicable to more than one kind of printing service seems to me irrelevant particularly in view of the description of the service defined in the application as having to do with “printing businesses.” That term would no doubt encompass most, if not all, of the printing services recited by the majority.
I would also affirm the board’s decision regarding the issue of likelihood of confusion. The majority acknowledges that the marks share a common “copy cat theme.” I personally would agree that there is little or no likelihood that customers would confuse the marks. However, we must address the broader question which is whether the marks will confuse customers. See, e. g., In re West Point-Pepperell, Inc., 468 F.2d 200 (Cust. & Pat.App.1972).
I believe that persons are used to seeing a common trademark theme in different formats and associating them with the same source. In this regard, see Planters Nut & Chocolate Co. v. Crown Nut Co., 305 F.2d 916, 50 CCPA 1120 (1962). In the instant case, each mark employs caricatures of cats in a design mark for related services. I think that there exists the likelihood that users of these services would be confused by being led to believe that the marks indicate a common source for related services.